900 So.2d 442 (2004)
Ex parte Brenda KEAO.
(In re Mercy Medical
v.
Brenda Keao).
1030674.
Supreme Court of Alabama.
August 27, 2004.
James P. Meador, Jr., and Jay A. York of York, Legg & Meador, Mobile, for petitioner.
John F. Janecky and Rick A. La Trace of Johnstone, Adams, Bailey, Gordon & Harris, L.L.C., Mobile, for respondent.
WOODALL, Justice.
Brenda Keao seeks certiorari review of a decision of the Court of Civil Appeals, which reversed a judgment awarding her workers' compensation benefits for an on-the-job injury that resulted in permanent, total disability. A majority of the Court of Civil Appeals held that Keao was equitably estopped from seeking workers' compensation benefits because, before seeking workers' compensation benefits, she had sought *443 and received disability benefits for the same injury.
In a lengthy dissent joined by Presiding Judge Yates, Judge Murdock concluded that "the result reached by the [majority could not] be reached without reweighing the evidence as to the factual issues presented." Mercy Medical v. Keao, 900 So.2d 429, 434 (Ala.Civ.App.2003) (Murdock, J., dissenting). We granted certiorari review to consider whether the Court of Civil Appeals' opinion conflicts with Lambert v. Mail Handlers Benefit Plan, 682 So.2d 61 (Ala.1996); and Sheppard v. Massey Hauling Co., 726 So.2d 682 (Ala.Civ. App.1998), by impermissibly reweighing the evidence considered by the trial court. We hold that it does.[1]
In doing so, we agree with, and adopt as our own, the well-reasoned analysis of Judge Murdock. Consequently, we reverse the judgment of the Court of Civil Appeals and remand the cause for the entry of a judgment consistent with this opinion.
REVERSED AND REMANDED.
NABERS, C.J., and HOUSTON, LYONS, BROWN, JOHNSTONE, HARWOOD, and STUART, JJ., concur.
NOTES
[1]  The underlying facts are exhaustively set forth in Judge Murdock's dissent.